UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7207


RAYMOND AIGBEKAEN,

                    Plaintiff - Appellant,

             v.

HOMEWOOD SUITES BY HILTON; ALAN MANANDAHAR,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:20-cv-02167-JKB)


Submitted: March 26, 2021                                         Decided: April 2, 2021


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Idemudia Aigbekaen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Aigbekaen appeals the district court’s order dismissing his civil complaint

as barred by Heck v. Humphrey, 512 U.S. 477 (1994). On appeal, we confine our review

to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because Aigbekaen’s

informal brief does not challenge the basis for the district court’s disposition, he has

forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177

(4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules,

our review is limited to issues preserved in that brief.”). Accordingly, we affirm the district

court’s judgment. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2